HAWKINS, Presiding Judge.
Conviction was for burglary, punishment assessed at two years’ confinement in the penitentiary.
Appellant entered a plea of guilty, waiving a jury by written permission of the district attorney and the court, and on his plea of guilty punishment was assessed at two years’ confinement in the penitentiary. Upon sentence being pronounced, appellant excepted and gave notice of appeal to this court. There is no statement of facts or bills of exception in the record. The proceedings all appear regular. Nothing is presented for review, and the judgment is affirmed. ' ■